DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                DANIEL KULJIS,
                                  Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D21-3009

                                [June 23, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Daniel Arthur Casey,
Judge; L.T. Case No. 08-019897-CF-10A.

   Daniel Tibbitt of Daniel J. Tibbitt P.A., North Miami, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.